DETAILED ACTION
	This is the third office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed February 17, 2021, wherein claims 1, 7 and 15-17 are amended and claim 5 is cancelled.  Claims 12 and 14 having been previously cancelled, claims 1-4, 6-11, 13 and 15-30 remain in the application.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for generating navigational data, which constitutes a mental process. This judicial exception is not integrated into a practical application because the method(s) do not apply the exception in any meaningful way beyond the use of generic hardware, or non-specific application to an environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited beyond generic computer elements or data gathering elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braley et al. (US 10,852,731 B1).
Braley et al. teaches, according to claim 28, a navigation system comprising: 
a radar transceiver configured to transmit signals to and receive return signals from radar- reflective markers disposed in a navigable environment (Braley et al., at least col. 2, lines 36-48, “Optionally, the method also includes moving the vehicle relative to a metal object at a constant speed. This method further includes the one or more computing devices to transmit radar signals using a fifth detection system of the plurality of detection systems and receive reflection signals using the fifth detection system. The reflection signals are the radar signals that are reflected off the metal object. In addition, this method includes using the one or more computing devices to determine the metal object is stationary at a given location based on the received reflection signals, determine a fifth correction for the fifth detection system using the given location of the metal object, and operate the fifth detection system using the fifth correction.”); 
a LiDAR transceiver configured to transmit signals to and receive return signals from light-reflective markers disposed in a navigable environment (Braley et al., at least col. 8, lines 44-52, “The second detection system 182 may include one or more lidar systems configured to detect objects within a wide angle view and within a first range of distances from the vehicle 100. In one example, the second set may comprise 64 lidar systems and may be configured to send an electromagnetic signal out in a ring pattern. The wide angle view in this example is the 360-degree area around the vehicle 100, and the set first range is between about 20 meters and about 80 meters from the vehicle 100.”); 
a memory (Braley et al., at least col. 5, lines 51-54, “The vehicle 100 may have one or more computing devices 110 that include one or more processors 120, memory 130 and other components typically present in general purpose computing devices.”); 
a processor coupled to the memory, the radar-transceiver, and the LiDAR transceiver (Braley et al., at least Figure 1 and col. 5, lines 51-54, “The vehicle 100 may have one or more computing devices 110 that include one or more processors 120, memory 130 and other components typically present in general purpose computing devices.”), the processor configured to 
generate navigational data for the navigable environment, the navigational data comprising locations of radar-reflective markers disposed throughout the navigable environment, wherein the processor is further configured to determine the locations of the radar-reflective markers using light-reflective markers disposed throughout the navigable environment (Braley et al., at least col. 7, line 62 to col. 8, line 5, “The perception system 172 may include one or more components for detecting and performing analysis on objects external to the vehicle 100 such as other vehicles, obstacles in the road, traffic signals, signs, trees, etc. For example, the perception system 172 may include a plurality of detection systems, such as, for example, lasers, sonar units, radar units, cameras, or any other detection devices which record data which may be processed by the vehicle's computing devices 110. This data may describe the shape and geographic location coordinates of objects detected in the vehicle's environment.”; col. 13, lines 49-57, “As the vehicle 100 is moved past the at least one object 702, the fifth detection system 188 may transmit radar signals, as indicated by the circles in FIG. 7, using the one or more radar systems and receive reflection signals that reflect off the objects, as illustrated by the arcs in FIG. 7. The vehicle's computing devices 110 may detect the at least one object 702 based on the received reflection signals and determine that the at least one object 702 is stationary and at a given location…”; and col. 10, lines 57-62, “In addition or alternatively, the vehicle 100 may remain stationary at location while the at least one object is moved to calibrate the second detection system 182[lidar]. In this example, a reference detection system, such as another second detection system, may be placed at a known location relative to the location of the vehicle 100.”).

Allowable Subject Matter
Claims 1-4, 6-11, 13 and 15-17 are allowed.
Claims 19-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665